DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on February 24, 2022 is noted by the Examiner.

Claim Objections
Claims 26-30, 46, and 50  are objected to because of the following informalities:  
Specifically, regarding claims 26-30, 46, and 50 the use of the term “substantially suitable” in respective claims renders the claims indefinite.  In particular, the term "substantially suitable" is a relative term and therefore renders the claims indefinite.  Moreover, the specification does not provide a standard for ascertaining the requisite degree, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, any claims dependent on claim 26 is objected to based on same above reasoning.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-30 and 44-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-30 and 44-50 of U.S. Patent No. 10,902,821. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 26 of this application and respective claim 26 of U.S. Patent No. 10,902,821:
Instant Application
U.S. Patent No. 
10,902,821
Claim 26
Claim 26
A directional illumination apparatus comprising: a waveguide having an input end; an array of light sources disposed at different input positions in a lateral direction across the input end of the waveguide, the waveguide further comprising first and second, opposed guide surfaces for guiding light along the waveguide, 
A directional display apparatus comprising: a display device comprising: a waveguide having an input end; an array of light sources disposed at different input positions in a lateral direction across the input end of the waveguide, the waveguide further comprising first and second, opposed guide surfaces for guiding light along the waveguide, 
the waveguide being arranged to direct input light from the light sources as output light through the first guide surface into optical windows in output directions distributed in a lateral direction to a normal to the first guide surface that are dependent on the input positions; and
the waveguide being arranged to direct input light from the light sources and output the input light through the first guide surface into optical windows in output directions distributed in a lateral direction to a normal to the first guide surface that are dependent on the input positions; and a transmissive spatial light modulator arranged to receive the output light from the first guide surface and to modulate it to display an image; and
a control system arranged to selectively operate the light sources to direct light into varying optical windows, and to control the light sources with respective drive signals to output light with a substantially suitable luminous flux distribution, the respective drive signals being configured to compensate for an undesired variation in luminous flux per unit lateral distance across the array of light sources.
a control system arranged to selectively operate the light sources to direct light into varying optical windows, and to control the light sources with respective drive signals to output light with a substantially desired suitable luminous flux distribution, the respective drive signals configured to compensate for an undesired variation in luminous flux per unit lateral distance across the array of light sources.


Independent claim 26 of the instant application teaches “A directional illumination apparatus comprising: a waveguide having an input end; an array of light sources disposed at different input positions in a lateral direction across the input end of the waveguide, the waveguide further comprising first and second, opposed guide surfaces for guiding light along the waveguide, the waveguide being arranged to direct input light from the light sources as output light through the first guide surface into optical windows in output directions distributed in a lateral direction to a normal to the first guide surface that are dependent on the input positions; and a control system arranged to selectively operate the light sources to direct light into varying optical windows, and to control the light sources with respective drive signals to output light with a substantially suitable luminous flux distribution, the respective drive signals being configured to compensate for an undesired variation in luminous flux per unit lateral distance across the array of light sources”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “a transmissive spatial light modulator arranged to receive the output light from the first guide surface and to modulate it to display an image; and”, since omitting the further limitations do not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added. Similarly, any claims dependent on claims 26 are rejected on the ground of nonstatutory double patenting based at least on same above reasoning.

Potentially Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome double patenting rejection(s), and the objection indicated above because for claim 26 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 27-30 and 44-50, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable double patenting rejection(s) and the objections(s) indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 27-30 and 44-50 the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Daiku, U.S. Patent Application Publication 2009/0174700 A1 (hereinafter Daiku) teaches a display apparatus, for performing three-dimensional display, which displays at least two images on one display panel for making images be perceived separately from a right hand side and left hand side of the display panel. .
Sugita et al, U.S. Patent Application Publication 2010/0220260 A1 (hereinafter Sugita) teaches a device having a light source control circuit to control light amount of multiple groups of light source units, wherein the groups of source units and light guide plates are stacked behind an LCD panel, and wherein the plates transmit light from the source units.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621